DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The preamble of instant claim 12 is directed to a preceramic polymer composition.  The newly cited amendment, “wherein said 3D-printed polymer contains a plurality of physically distinct 3D-printed polymer layers, and wherein adjacent 3D-printed polymer layers are contiguously disposed with each other” relates to a cured product.  Applicants cite to [00183-00194] in the instant specification for support.  Upon further review, the instant specification discloses in stereolithography, the solid-phase filler is dispersed in the liquid resin (monomer formulation) [00183]. Layers are cured from the top or bottom using UV-laser rastering, projection micro-stereolithography, digital light projection, or liquid crystal device projection, for example [00184]. That is, it appears as though that each layer of polymer composition is cured prior to the addition of a subsequent layer.  It is unclear if the scope of claim 12 is directed to the preceramic polymer composition (as required in the preamble) or to a cured multilayer product (as required by the newly added claim limitations), i.e. upon curing, the components of the composition are no longer present.  Since Applicants have received an Office Action on the merits of a preceramic polymer composition, the Examiner is interpreting instant claim 12 to be directed to the preceramic polymer composition prior to curing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harimoto (US Serial No. 2011/0033708), in view of Sherwood et al. (US Serial No. 20140274658) and Mazzanti (US Serial No. 2006/0165903).
Regarding claims 1 and 4-9; Harimoto teaches silazanes copolymerized with other polymers, such as a copolymer having Si-N-Si (i.e. silazane) and Si-(CH2)n-Si (i.e. carbosilane) bond [0052]. The carbosilanes are represented by the following average unit formula: 
(R13SiR3)a(R12SiR3)b(R1SiR3)c(SiR3)d
wherein R1 may be the same or different (instant claim 5) and may be selected from substituted or unsubstituted monovalent hydrocarbon groups, hydrogen atoms, halogen atoms, epoxy-containing organic groups (i.e. glycidyl group), acryl- or methacryl-containing organic group, amino-containing organic groups, mercapto-containing organic groups (i.e. thiol), alkoxy groups, and hydroxy groups; however, at least one R1 in a molecule should comprise an alkenyl group (i.e. vinyl), a hydrogen atom, a halogen atom, an epoxy-containing organic group, an acryl- or methacryl-containing organic group, an amino-containing organic group, a mercapto-containing organic group, an alkoxy group, or a hydroxy group; R3 is an alkylene group or an arylene group, "a", "b", "c", and "d" are numbers that are equal to or greater than 0 and are equal to or lower than 1, and that satisfy the following condition: "a+b+c+d=1"; however, "a", "b" and "c" cannot be equal to 0 altogether at the same time. In the above formula, "R1", "a", "b", "c", and "d" are the same as defined above [0053]. Alkylene groups designated by R3 may be represented, e.g., by formula: --(CH2)n--, and the arylene group designated by R3 can be represented by formula: --(C6H4)n--, wherein "n" has the same meaning as defined above [0053].  
Harimoto teaches the use of a photoinitiator and/or an organic peroxide (thermal initiator) [0102].  It is prima facie obvious to combine two compositions (in this case compounds) each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP §2144.06.
Harimoto fails to teach the composition further comprising a free radical inhibitor.  Sherwood et al. teaches polysilocarb materials comprising inhibitors [0130], such as tetramethyltetravinylcyclotetrasiloxane [0130], employed in an amount of above 2% [0154].  Harimoto et al. and Sherwood et al. are analogous because they are both concerned with the same field of endeavor, namely polycarbosilane containing compositions for making ceramic materials.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add the inhibitor of Sherwood et al. to the composition of Harimoto and would have been motivated to do so in order to increase pot life (i.e. storage stability) by inhibiting crosslinking, as suggested by Sherwood et al. [0130-0131; 0154].
Harimoto fails to teach the composition further comprising the 3D printing resolution agent (i.e. UV absorber) in an amount of 0.001 to about 10 wt. %.  Mazzanti teaches a composition for a ceramic [abs] that includes a monomer [0049] and a photoinitiator [0067], and further teaches the composition comprises a UV absorber such as TINUVIN® 400 (a 2-hydroxyphenyl-s-traizine) [Ex6], employed in an amount of about 1.5% [0101].  Harimoto and Mazzanti are analogous art because they are both concerned with the same field of endeavor, namely photocurable ceramic compositions.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add the UV absorber, as taught by Mazzanti, to the composition of Harimoto, and would have been motivate to do so in order to improve workability and physical properties both before and after curing, as suggested by Mazzanti [0074].  It is noted that the instant application discloses a suitable “3D-printing resolution agent” to be 2-hydroxyphenyl-s-triazines [0022], thus it is the Examiner’s position that the 2-hydroxyphenyl-s-triazine as taught by Mazzanti, would necessarily possess a “capability to improve 3D-print quality and resolution by containing curing to a desired region of light exposure laterally and/or vertically in a pre-cured print bath via absorbing said light at a first wavelength and converting energy produced therefrom into thermal energy or radiation at a higher wavelength.”
Regarding claim 2; Harimoto teaches the alkenyl groups may have 2 to 12 carbon atoms, preferably 2 to 6 carbon atoms (e.g. allyl group).  Harimoto teaches the alkenyl group with 2 to 6 carbon atoms may be exemplified by propenyl groups, which is an isomer of an allyl group.  It is well settled that compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601(CCPA 1978) (stereoisomers prima facie obvious); see MPEP §2144.09.
Regarding claim 10; Harimoto teaches the curable silicon-containing compound is selected from siloxane, silane, silazane (i.e. crosslinking agent; see instant spec [0024]), carbosilane, and mixtures thereof.  It is prima facie obvious to combine two compositions (in this case compounds) each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP §2144.06.
Regarding claim 11; Harimoto  teaches employing a filler, however fails to teach the amount as required by the instant claim. Sherwood et al. teaches polysilocarb materials comprising fillers, employed in an amount of about 2 volume % to about 5 volume% [0112].  Harimoto et al. and Sherwood et al. are analogous because they are both concerned with the same field of endeavor, namely polycarbosilane containing compositions for making ceramic materials.  At the time of filing, a person of ordinary skill in the art would have found it obvious to employ the filler in an amount of from about 2 volume % to about 5 volume % as taught by Sherwood et al. in the composition of Harimoto, and would have been motivated to do so in order to increase strength, as suggested by Sherwood et al. [0112].

Claims 12-23, 25, 26, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harimoto (US Serial No. 2011/0033708) and in view of Mazzanti (US Serial No. 2006/0165903), as evidenced by Tinuvin® 400 Technical Data Sheet.
Regarding claims 12-19, 26, and 28; Harimoto teaches silazanes copolymerized with other polymers, such as a copolymer having Si-N-Si (i.e. silazane) and Si-(CH2)n-Si (i.e. carbosilane) bond [0052]. The carbosilanes are represented by the following average unit formula: 
(R13SiR3)a(R12SiR3)b(R1SiR3)c(SiR3)d
wherein R1 may be the same or different (instant claim 13) and may be selected from substituted or unsubstituted monovalent hydrocarbon groups, hydrogen atoms, halogen atoms, epoxy-containing organic groups (i.e. glycidyl), acryl- or methacryl-containing organic group, amino-containing organic groups, mercapto-containing organic groups (i.e. thiol), alkoxy groups, and hydroxy groups; however, at least one R1 in a molecule should comprise an alkenyl group, a hydrogen atom, a halogen atom, an epoxy-containing organic group, an acryl- or methacryl-containing organic group, an amino-containing organic group, a mercapto-containing organic group, an alkoxy group, or a hydroxy group; R3 is an alkylene group or an arylene group, "a", "b", "c", and "d" are numbers that are equal to or greater than 0 and are equal to or lower than 1, and that satisfy the following condition: "a+b+c+d=1"; however, "a", "b" and "c" cannot be equal to 0 altogether at the same time. In the above formula, "R1", "a", "b", "c", and "d" are the same as defined above [0053]. Alkylene groups designated by R3 may be represented, e.g., by formula: --(CH2)n--, and the arylene group designated by R3 can be represented by formula: --(C6H4)n--, wherein "n" has the same meaning as defined above [0053].  
Harimoto teaches all of the above required components, however fails to explicitly disclose each in a preferred embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); see MPEP §2123.  Harimoto does not specifically disclose an embodiment containing the each of the required functional group combinations on the carbosilane.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to prepared a carbosilane copolymer containing each of the required functional groups based on the invention of Harimoto, and would have been motivated to do so since Harimoto suggests that the carbosilane copolymer can contain functional groups such as alkenyl groups, an epoxy-containing organic groups, an acryl- or methacryl-containing organic groups, mercapto-containing organic groups, and alkoxy groups containing an alkyenyl group [0053].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
Harimoto fails to teach the composition further comprising the 3D printing resolution agent (i.e. UV absorber) in an amount of 0.001 to about 10 wt. %.  Mazzanti teaches a composition for a ceramic [abs] that includes a monomer [0049] and a photoinitiator [0067], and further teaches the composition comprises a UV absorber such as TINUVIN® 400 (a 2-hydroxyphenyl-s-traizine) [Ex6], employed in an amount of about 1.5% [0101].  Harimoto and Mazzanti are analogous art because they are both concerned with the same field of endeavor, namely photocurable ceramic compositions.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add the UV absorber, as taught by Mazzanti, to the composition of Harimoto, and would have been motivate to do so in order to improve workability and physical properties both before and after curing, as suggested by Mazzanti [0074].  It is noted that the instant application discloses a suitable “3D-printing resolution agent” to be 2-hydroxyphenyl-s-triazines [0022], thus it is the Examiner’s position that the 22-hydroxyphenyl-s-triazines as taught by Mazzanti, would necessarily possess a “capability to improve 3D-print quality and resolution by containing curing to a desired region of light exposure laterally and/or vertically in a pre-cured print bath via absorbing said light at a first wavelength and converting
Based on the Examiner’s interpretation of the claim (see above), it is noted that “in the form of a 3D-printed polymer” is a product-by-process limitation.  The examiner notes that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) ); see MPEP §2113.
Tinuvin® 400 Technical Data Sheet provides evidence that Tinuvin® 400 is a hydroxyphenyl-s-triazine.
	Regarding claim 20; Harimoto teaches the use of a photoinitiator (crosslinking agent) [0102].
	Regarding claims 21-23; Harimoto teaches the carbosilane is part of a copolymer also comprising silazanes [0052].  Harimoto teaches the silazanes are represented by the following average unit formula:
(R13SiNR2)a(R12SiR2)b(R1SiR2)c(SiR2)d
wherein R1 may be the same or different and may be selected from substituted or unsubstituted monovalent hydrocarbon groups, hydrogen atoms, halogen atoms, epoxy-containing organic groups, acryl- or methacryl-containing organic group, amino-containing organic groups, mercapto-containing organic groups, alkoxy groups, and hydroxy groups; however, at least one R1 in a molecule should comprise an alkenyl group, a hydrogen atom, a halogen atom, an epoxy-containing organic group, an acryl- or methacryl-containing organic group, an amino-containing organic group, a mercapto-containing organic group, an alkoxy group, or a hydroxy group; R2 is a hydrogen atom, or substituted or unsubstituted monovalent hydrocarbon groups; "a", "b", "c", and "d" are numbers that are equal to or greater than 0 and are equal to or lower than 1, and that satisfy the following condition: "a+b+c+d=1"; however, "a", "b" and "c" cannot be equal to 0 altogether at the same time.  Monovalent hydrocarbon groups designated by R2 are the same monovalent hydrocarbon group as those exemplified for R1 [0049]. 

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harimoto (US Serial No. 2011/0033708), in view of Mazzanti (US Serial No. 2006/0165903), as applied to claim 12 above, and further in view of Arney et al. (US Serial No. 20070254975).
Harimoto and Mazzanti render obvious the basic claimed composition, as set forth above, with respect to claim 12.
Regarding claim 24; Harimoto teaches the composition may further include a filler [0116-0117], however fails to teach from about 0.1 vol% to about 70 vol% of solid-phase fillers.  Arney et al. teaches a single or multiphoton reactive composition comprising a vinyl functional polysilazane precursor, a multifunctional acrylate, and a single or multiphoton photocuring composition [abs].  Arney et al. teaches the composition further comprises reinforcing fillers in an amount of 10 to 90% by weight [0111].  Harimoto and Arney et al. are analogous art because they are both concerned with the same field of endeavor, namely (pre)ceramic composition employing vinyl functional silazane compounds, suitable used for three dimensional printing.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add the 10 to 90% by weight of a filler, as taught by Arney et al., to the ceramic composition of Harimoto, and would have been motivated to do so in order to achieve desired properties (e.g. impact resistance/toughness) for a particular end use, as suggested by Arney et al. [0110].

Response to Arguments
Applicant’s arguments with respect to the anticipatory rejection are not responded to, as the rejection has been withdrawn as a result of applicant’s amendments.
Applicant's arguments filed 21 November 2022 have been fully considered but they are not persuasive. 
Applicants argue Harimoto makes no reference to 3D printing or its synonym, additive manufacturing.  The Examiner points out that the invention of the claims is directed to a preceramic resin formulation, and “for 3D-printing and free-radical or cationic polymerization” is an intended use limitation.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997); see MPEP §2111.02.  
Regarding arguments directed to the amendment with respect to the subset of R groups for the carbosilane, the teachings of Harimoto still render obvious the claimed R functional groups.
Regarding amendments directed to claim 12, as noted above, the amendment to the claim renders the claim indefinite as it is unclear as to what the scope of the claims encompasses.  Applicants have received a rejection on the merits with respect to a composition, thus claim 12 is still being interpreted as a composition (prior to curing), not to a layered product as is indicated by the claim limitations.
As such Harimoto in view of Mazzanti still render obvious the basic claimed preceramic polymer composition as required by the claim language.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767